CONNALLY, District Judge:
The above styled and related actions have been consolidated. Both result from picketing by the Building and Construction Trades Council of New Orleans, AFL-CIO (“Council” or “Trades Council” hereafter), of a common situs construction project, which the National Labor Relations Board has held to constitute a secondary boycott, violative of Section 8(b) (,4) (B) of the Labor-Management Relations Act [29 U.S.C.A. § 158 (b) (4) (B)]. In the earlier appeal (No. 23083) by the employer with whom .the dispute existed, we affirm1 the findings of the Board that the employer is not entitled to further relief. In the latter (No. 23214), we likewise agree with the Board, and order enforcement.
Briefly stated, the facts are these. In September of 1963 Markwell and Hartz, Inc. was the general contractor for the expansion of a filtration plant at the East Jefferson Water Works, District No. 1, in Jefferson Parish, Louisiana. Prior to beginning construction, Mark-well and Hartz entered into an agreement with District 50 of the United Mine Workers of America whereby District 50 became the recognized bargaining agent for Markwell and Hartz’s employees. Also prior to beginning construction, *81Markwell and Hartz contracted with two subcontractors, Binnings Construction Company, Inc. (“Binnings”) and Walter J. Barnes Electrical Company (“Barnes”) to perform the pile driving and electrical work, respectively. It performed the remainder of the work, consisting of approximately 80%, itself. Employees of both Binnings and Barnes were represented by the respondent Trades Council.
Immediately a dispute arose between Markwell and Hartz and the Trades Council. The latter sought to become the bargaining representative of the Markwell and Hartz employees. On October 17, 1963, the Council began to picket the project.
Shortly after the picket line appeared, Markwell and Hartz endeavored to insulate its subcontractors Binnings and Barnes, who were neutrals in the labor controversy, from the effects of the picketing. It did so by establishing four separate gates, three for the exclusive use of the subcontractors, their employees and suppliers; the fourth for the exclusive use of its own employees and suppliers. Despite the clear delineation by signs distinguishing between the subcontractors’ gates and that for the use of the general contractor, the Council continued to picket all gates until enjoined by the District Court for the Eastern District of Louisiana on January 15, 1964. As a result of the picketing, the employees of Binnings and of Barnes refused to work on the project.
Acting on a complaint lodged by Mark-well and Hartz, the National Labor Relations Board entered an order generally favorable to Markwell and Hartz, declaring that after November 16, 1963 (at which time the gates had been clearly marked) the Council had engaged in an unfair labor practice violative of Sections 8(b) (4) (i) and (ii) (B) of the Act. The Board found that one of the purposes of the picketing of the subcontractors’ gates was to cause Binnings and Barnes (the neutrals) to cease doing business with Markwell and Hartz. The Board issued a typical cease and desist order.
The case is before this Court primarily on the Board’s petition to enforce its order, while Markwell' and Hartz seeks additional findings in its favor.
At the outset, it should be noted that the dispute that gave rise to the picketing was not between Markwell and Hartz and its employees. Nor was the dispute, in practical effect, between Markwell and Hartz and the Trades Council. The real adversaries were District 50 of the United Mine Workers and the Trades Council, the latter being the also-ran in the race to see who would be the bargaining representative of Markwell and Hartz’s employees. District 50 has appeared as amicus curiae, urging enforcement of the Board’s order. Hence the dispute was jurisdictional in natureTJ
It is the Trades Council’s position that the facts of this case bring it within the ambit of Local 761, IUE, etc. v. NLRB, 366 U.S. 667, 81 S.Ct. 1285, 6 L.Ed.2d 592 (1961), popularly known as the General Electric case. The Trades Council further argues that the General Electric case and the Carrier case [United Steelworkers v. NLRB, 376 U.S. 492, 84 S.Ct. 899, 11 L.Ed.2d 863 (1964)], have, sub silentio, overruled the Supreme Court’s decision in NLRB v. Denver Building & Construction Trades Council, 341 U.S. 675, 71 S.Ct. 943, 95 L.Ed. 1284 (1951). We do not agree with this position.
Attempts to distinguish between protected primary picketing and the forbidden secondary activity — particularly at a common situs where employees of the primary and of the secondary employers work side by side — have been the source of much litigation both before the Board and in the Courts.2 Much of the uncertainty which formerly shrouded this question has been clarified, we think, by *82General Electric wherein the question and the various authorities are reviewed at length, and by Carrier which follows and approves General Electric. These are the cases primarily relied upon by the Trades Council.
In General Electric that company was the primary employer engaged in a dispute with its own employees at its own plant. A number of subcontractors were performing various services for General Electric at the plant site. Separate gates were clearly designated for the exclusive use of these subcontractors. The work performed by the subcontractors was of different types, the distinction being emphasized by the court as “routine maintenance service” — which at times was performed by General Electric’s own employees, and occasionally subcontracted out — as distinguished from “specialized work of a capital-improvement nature” (366 U.S. at p. 669, 81 S.Ct. at p. 1287). There Mr. Justice Frankfurter, speaking for the Court, without dissent, rejected the argument of the Union that all picketing at the plant of the struck employer should be considered primary, stating:
“In rejecting the ownership test in situations where two employers were performing work upon a common site, the Board was naturally guided by this Court’s opinion in Rice Milling, in which we indicated that the location of the picketing at the primary employer’s premises was ‘not necessarily conclusive’ of its legality. 341 U.S. at 671 [71 S.Ct. at 964, 95 L.Ed. 1277]. Where the work done by the secondary employees is unrelated to the normal operations of the primary employer, it is difficult to perceive how the pressure of picketing the entire situs is any less on the neutral employer merely because the picketing takes place at property owned by the struck employer. The application of the Dry Dock tests to limit the picketing effects to the employees of the employer against whom the dispute is directed carries out the ‘dual congressional objectives of preserving the right of labor organizations to bring pressure to bear on offending employers in primary labor disputes and of shielding unoffending employers and others from pressures in controversies not their own.’ Labor Board v. Denver Building Council, supra, at 692 [71 S.Ct. at 953].” 366 U.S. at p. 679, 81 S.Ct. at p. 1292.
And further, the Court stated:
“ * * * The key to the problem is found in the type of work that is being performed by those who use the separate gate. It is significant that the Board has since applied its rationale, first stated in the present case, only to situations where the independent workers were performing tasks unconnected to the normal operations of the struck employer — usually construction work on his buildings.” Id. at p. 680, 81 S.Ct. at p. 1293.
Three years later in Carrier the Court, again without dissent, rejected the theory that ownership or control of the site of the picketing was controlling. There Carrier was engaged in a dispute with its employees, at its own plant. The picketing in question took place at a railroad spur track, owned by the railroad and used exclusively by the railroad and its employees, but located immediately adjacent to Carrier’s plant and used for the delivery of supplies and removal of the manufactured products of Carrier. Approving and reaffirming the test of General Electric, the Court in Carrier held that the ownership of the railroad spur was immaterial, and that it was in fact, no more than another gate to the Carrier plant; hence the picketing at such gate to inform the railroad and its employees who were suppliers of Carrier of the existence of the dispute was primary and protected activity.
Thus the question posed here is whether the work of subcontractors Binnings and Barnes was “related to the normal operations” of Markwell and Hartz (as, for example, ordinary maintenance as in General Electric), in which event the picketing is primary; or whether it is *83unrelated to the normal operations (as “of a capital improvement nature”).
While it would seem clear from a statement of this test that the work of Binnings and Barnes, consisting of specialized work for which Markwell and Hartz was unequipped and unable to perform itself, was of the unrelated variety, we need not speculate upon the answer to this question. It is answered authoriatively in Denver, supra. That case involved a construction project common situs where employees of the general and the subcontractors worked side by side. In a dispute with the subcontractor, picketing was likewise directed at the employees of the prime. There, as here, it was found that an object of such picketing was to force or require the cessation of business, one with the other, and to force a termination of the subcontract. Deciding the question here in controversy, the Court stated:
“We agree with the Board also in its conclusion that the fact that the contractor and subcontractor were engaged on the same construction project, and that the contractor had some supervision over the subcontractor’s work, did not eliminate the status of each as an independent contractor or make the employees of one the employees of the other. The business relationship between independent contractors is too well established in the law to be overridden without clear language doing so. The Board found the relationship between [the prime contractor] and [the subcontractor] was one of ‘doing business’ and we find no adequate reason for upsetting that conclusion.” 341 U.S. at pp. 689-690, 71 S.Ct. at p. 952.
The Trades Council argues that there is a conflict between Denver, on the one hand, and General Electric and Carrier, on the other. We find no such conflict. Denver is cited with approval in General Electric.
The Council further argues that Denver should be limited to its precise facts, that is, where the dispute is with a subcontractor and the general contractor is a neutral. Such a position is supported by neither logic nor authority. The statute, in condemning the secondary boycott, makes no such distinction and we are unable to say that it is less an unfair labor practice to bring economic pressure on a subcontractor to induce him to breach his contract and cease doing business with the prime, rather than where the parties are reversed. See Piezonki v. N. L. R. B., 219 F.2d 879 (4th Cir. 1955); Local Union No. 55 (PBM), 108 N.L.R.B. 363, affd. 218 F.2d 226 (10th Cir. 1954); Metal Polishers Union, 86 N.L.R.B. 1243 (cited in Denver Trades Council, 341 U.S. at 690, 71 S.Ct. 943); Cf. Construction & Gen. Lab. Loc. U. No. 438 v. Hardy Eng, & Const. Co., 354 F.2d 24 (5th Cir. 1965).
Holding as we do that the subcontractors here were entitled to protection from the Trades Council’s picketing, the Trades Council was obliged to restrict its picketing in conformity with the Moore Dry Dock criteria.3 See Sailor’s Union of the Pacific (Moore Dry Dock), 92 N.L.R.B. 547 (1950). The Board was warranted in concluding that the Trades Council’s picketing was not in accord with Moore Dry Dock requirements and, therefore, an unfair labor practice.
On October 9, 1967, long after submission of this action, counsel for the N.L.R.B. filed with the clerk of this Court slip opinion of the Court of Appeals for the Sixth Circuit in N. L. R. B. v. Nashville Bldg. & Construction Trades Council, Oct. 5, 1967, 383 F.2d 562. This opinion deals with precisely the question considered here, in a similar controversy between Markwell & Hartz, the Nashville Council, and the United Mine Workers. We have considered that opinion as well as the brief filed October 27, *841967, by New Orleans Building and Trades Council in reply thereto. We cite the Sixth Circuit opinion in support of the views expressed above, and agree with the observation there made (last paragraph) that “if appellant’s contention in this case is to prevail, it is a decision for the Supreme Court or for the Congress.”
Enforcement of the Board’s order is granted.

. This appeal has not been seriously urged.


. See, e.g., United Brotherhood of Carpenters, 81 N.L.R.B. 802; United Electrical Workers (Ryan Const. Corp.), 85 N.L.R.B. 417; Retail Fruit & Vegetable Clerks (Crystal Palace Mkt.), 116 N.L.R.B. 856; Superior Derrick Corp. v. N.L.R.B., 273 F.2d 891 (5th Cir. 1960).


. The Board has often applied Moore Dry Dock standards to construction site picketing. See I.C.G. Elec. Inc., 142 N.L.R.B. 1418 (1963); Levitt Corp., 127 N.L.R.B. 900 (1960); St. Bridget’s Catholic Congregation, Inc., 122 N.L.R.B. 1341 (1959).